Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-16 are allowable subject matter over the prior art Matsunaga (US 2020/0236517).

2.	Claim 1 discloses a method for correcting at least one transmission parameter for data transmission between a sensor unit and a control unit, wherein comprising: generating a sensor clock signal is generated with a predefined period length by with a sensor oscillator, wherein determining the at least one transmission parameter based on is the sensor clock signal generating a reference clock signal with which is generated by a reference oscillator with a predefined reference period lengthy is received, characterized in that receiving the reference clock signal: comparing the sensor clock signal is compared with the reference clock signal determining a deviation of a the current period length of the sensor clock signal from a setpoint period length is determined on the basis of based on the comparison and correcting the at least one transmission parameter based on the determined deviation. While Matsunaga discloses a correcting method and/or system but it doesn’t however discloses a correcting method and/or 

3.	Claim 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637